Citation Nr: 1522357	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-28 868A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a waiver of recovery of an overpayment of disability compensation benefits for a dependent.

2. Whether the overpayment of disability compensation benefits in the amount of $21,760.23 was validly created.

3. Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23.

(The issues of an effective date earlier than December 2, 1997, for the award of service connection for posttraumatic stress disorder, to include major depression with psychotic features and anxiety neurosis, and entitlement to Dependents' Educational Assistance benefits prior to September 12, 2011, under Chapter 35, Title 38, United States Code, are the subjects of two separate decisions.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974, January 1991 to July 1991, and April 1997 to December 1997, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from determinations dated in February 2011 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a March 2014 determination by the VA Debt Management Center in St. Paul, Minnesota.  Jurisdiction rests with the VA RO in St. Petersburg, Florida, from which the appeal was certified.  

The appeal is REMANDED to the Agencies of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits for a dependent; the validity of an overpayment of disability compensation benefits in the amount of $21,760.23 

In his November 2011 substantive appeal with respect to the claim of entitlement to a waiver of recovery of an overpayment of disability compensation benefits for a dependent, the Veteran requested a Board hearing.  The St. Petersburg RO scheduled the hearing for March 2015, but the Veteran did not appear for the hearing.  In a written statement received one day after the date of the hearing, however, the Veteran requested to reschedule the hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim without providing the Veteran an opportunity for the requested hearing.  Furthermore, in light of the complicated procedural history of the Veteran's claims, the Board finds remand is necessary to schedule the Veteran for a Board hearing so that he may provide evidence in support of the claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23

In January 2014, the Philadelphia RO denied a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23.  Upon review, the Board finds the Veteran's January 2015 written statement constitutes a timely Notice of Disagreement with respect to this issue.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record does not reflect that the RO has issued a Statement of the Case in connection with this issue, remand is required so that the Veteran may be issued a Statement of the Case accordingly.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).

2. Schedule the Veteran for a Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014). 
   
3. After completing the above development, re-adjudicate the claims of entitlement to a waiver of recovery of an overpayment of disability compensation benefits for a dependent and whether the overpayment of disability compensation benefits in the amount of $21,760.23 was validly created.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.  Additionally, if the Veteran perfects an appeal as to the issue of entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23, and the benefit remains denied, return the issue to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






